Citation Nr: 1412609	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  96-35 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Indianapolis, Indiana


THE ISSUES

1.  Whether the April 1993 RO decision denying service connection for an abnormal electrocardiogram (EKG) was clearly and unmistakably erroneous.  

2.  Entitlement to service connection for a heart disorder.  

3.  Entitlement to a disability rating in excess of 10 percent for Hashimoto's thyroiditis.  

4.  Entitlement to a disability rating in excess of 10 percent for left (minor) carpal tunnel syndrome.  

(The issues of whether new and material evidence has been received to reopen service connection for right knee ligamentous laxity; whether new and material evidence has been received to reopen service connection for left knee ligamentous laxity; service connection for a systemic disorder to include fibromyalgia, a systemic autoimmunity disorder, a spinal disorder to include spinal stenosis, and osteophyte formation, a muscle disorder to include muscular hypertrophy, a joint disorder to include arthralgia, arthritis, bilateral hip ligament laxity, and bilateral knee synovitis and tenosynovitis, a gastrointestinal disorder to include gastroesophageal reflux disease (GERD), irritable bowel syndrome (IBS), and hemorrhoids, tinnitus, sleep apnea and a skin disorder claimed as secondary to the service-connected disabilities; service connection for a recurrent sinus disorder to include allergic sinusitis and allergies, a gallbladder disorder to include gallstones and gallbladder excision residuals claimed as secondary to the service-connected disabilities, a recurrent disability manifested by calcium pyrophosphate dehydrate crystal deposition (CPPD) claimed as secondary to the service-connected disabilities, and high cholesterol claimed as secondary to the service-connected disabilities, an initial compensable disability rating for the period prior to June 21, 2004 and a rating in excess of 10 percent for right (major) cubital tunnel syndrome, and an initial compensable disability rating for the period prior to June 21, 2004 and a rating in excess of 10 percent for left (minor) cubital tunnel syndrome are the subject of a separate decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal.  She had active service from July 1988 to July 1992.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 1994 rating decision of the RO which, in pertinent part, denied increased disability ratings for Hashimoto's thyroiditis and left (minor) carpal tunnel syndrome.  In August 1995, the RO denied service connection for a heart disorder to include mitral valve prolapse.  In November 1998, the RO determined that its April 1993 rating decision denying service connection for an abnormal EKG was not clearly and unmistakably erroneous.  In March 2003, the Board remanded the Veteran's appeal to the RO so that she could be afforded a hearing before a Veterans Law Judge.  

In May 2003, the requested Board hearing was conducted before one of the undersigned Veterans Law Judges sitting in Indianapolis, Indiana.  A hearing transcript was prepared and incorporated into the record.  In June 2004, the Board, in pertinent part, determined that the April 1993 rating decision denying service connection for an abnormal EKG was final; determined that new and material evidence had been received to reopen "the claim of service connection for a heart disorder;" and remanded the issues of whether the April 1993 rating decision denying service connection for an abnormal EKG and the evaluations of the service-connected Hashimoto's thyroiditis and left carpal tunnel syndrome to the RO for additional action.  

In October 2011, the Veteran was afforded a hearing before one of the undersigned Veterans Law Judges sitting in Indianapolis, Indiana.  A hearing transcript was prepared and incorporated into the record.  In March 2012, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert in endocrinology.  In June 2012, the requested VHA opinion was incorporated into the record.  In July 2012, the Veteran was provided with a copy of the opinion.  In August 2012, the Board requested an addendum to the VHA opinion.  In December 2012, the requested amended VHA opinion was received and incorporated into the record.  

In June 2013, the Board requested opinions from VHA medical experts in rheumatology, orthopedics, gastroenterology, otolaryngology, allergies, and cardiology.  In June 2013 and July 2013, the requested VHA opinions were incorporated into the record.  In September 2013, the Veteran was provided with copies of the VHA opinions.  The Veteran subsequently submitted additional evidence and argument.  The Board has reviewed the physical claims files and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The Veterans Law Judges who conduct hearings in a veteran's appeal must participate in making the final determination of the claims involved.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  By law, appeals can be assigned only to an individual Veterans Law Judge or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (West 2002).  When an appellant has a Board hearing before two separate Veterans Law Judges during the pendency of an appeal and these hearings covered one or more common issues, a third Veterans Law Judge is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review.  In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three Veterans Law Judges involved in a panel decision.  In February 2013, the Board informed the Veteran of the right to a hearing before the third undersigned Veterans Law Judge.  In March 2013, the Veteran waived the right to an additional Board hearing.  

The issues of the initial ratings for Hashimoto's thyroiditis and left carpal tunnel syndrome are REMANDED to the RO via the AMC, in Washington, DC. 



FINDINGS OF FACT

1.  An April 1993 RO rating decision denied service connection for an abnormal EKG.  The Veteran was informed in writing of the adverse decision and of appellate rights in May 2003.  The Veteran did not submit a notice of disagreement (NOD) with the decision.  

2.  The evidence of record at the time of the April 1993 rating decision establishes that a recurrent heart disorder to include a septal infarct was manifested during active service.  

3.  The issue of service connection for a heart disorder having been granted, there remains no question of law or fact for the Board to decide, is now moot.  


CONCLUSION OF LAW

The April 1993 rating decision was clearly and unmistakably erroneous in failing to grant service connection for an abnormal EKG to include a heart disorder manifested by a septal infarct.  38 U.S.C.A. §§ 1110, 1131, 5107, 7105 (West 2002); 38 C.F.R. § 3.105(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Court has directed that the VCAA does not apply to claims of clear and unmistakable error.  Hines v. Principi, 18 Vet. App. 227, 235 (2004); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  
Clear and Unmistakable Error in the April 1993 Rating Decision

The Veteran asserts that the April 1993 RO decision denying service connection for an abnormal EKG was clearly and unmistakably erroneous because the clinical documentation then of record established that she had a septal infarct revealed by the in-service EKG.  

The April 1993 RO decision denied service connection for an "abnormal EKG" as "this diagnosis is not a disability and a current cardiovascular examination was within normal limits."  The Veteran was informed in writing of the adverse decision and of appellate rights in May 1993.  The Veteran did not submit a NOD with the decision.  

Generally, appellate review is initiated by a NOD and completed by a substantive appeal after a statement of the case is furnished.  Absent such action, a rating determination is considered to be final and is not subject to review except upon a finding of clear and unmistakable error.  38 C.F.R. § 7105.  

Previous determinations which are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of clear and unmistakable error.  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of clear and unmistakable error has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).   

The Court has set forth the following three pronged test to determine whether "clear and unmistakable error" is present in a prior RO determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made;" and (3) a determination that there was "clear and unmistakable error" must be based on the record and the law as it existed at the time of the challenged prior adjudication.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  See also Norris v. West, 12 Vet. App. 413, 419 (1999).  A determination of clear and unmistakable error is dependent solely upon a review of that evidence which was before the adjudicator at the time of the challenged decision.  

In April 1993 and at the present time, service connection may be granted for recurrent disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  

The evidence of record at the time of the April 1993 rating decision establishes that a recurrent heart disorder to include a septal infarct was manifested during active service.  The service treatment documentation reflects that the Veteran exhibited both an abnormal February 1990 EKG which showed "nonspecific inferior T abnormalities - borderline ECG" and an abnormal December 1990 EKG performed at the Schofield Barracks Army medical facility which revealed a "septal infarct - age undetermined."  An "infarct" is "an area of coagulation necrosis in a tissue due to local ischemia resulting from obstruction of circulation in the area."  Dorland's Medical Dictionary 833 27th ed. 1988.  

In August 1992, the Veteran submitted a Veteran's Application for Compensation or Pension (VA Form 21-526) in which she sought service connection for an abnormal EKG which was conducted at the Army's Schofield Troop Medical Clinic during active service.  

The report of a September 1992 VA examination for compensation purposes states that the Veteran reported having an abnormal January 1991 EKG.  The VA examiner was not provided any EKGs to review.  Contemporaneous cardiovascular examination was found to be "within normal limits."  The Veteran was diagnosed with "history of abnormal EKG."  The examining VA physician commented that it was "unclear that in what way the EKG is abnormal:" "I do not know;" and "I have asked that the patient be given an EKG today and this could be sent with this dictation."  The evidence of record at the time of the April 1993 rating decision does not reflect that the requested EKG was conducted.  

The evidence of record at the time of the April 1993 rating decision establishes that a recurrent heart disorder to include a septal infarct was manifested in active service.  Such in-service diagnosis is not contradicted by the post-service clinical evidence then of record.  The rating decision does not discuss the December 1990 in-service findings of a septal infarct.  Given such omission, the correct facts, as they were known at the time, were clearly not before the adjudicator.  Therefore, the Board concludes that the RO committed clear and unmistakable error in failing to grant service connection for an abnormal EKG to include a heart disorder manifested by a septal infarct.  

Service Connection for a Heart Disorder  

In light of the Board's determination above that the April 1993 rating decision was clearly and unmistakably erroneous in denying service connection for a heart disorder to include a septal infarct, the prior denial is reversed and service connection will be granted.  As there remains no question of law or fact remains for the Board to decide, the certified issue of service connection for a heart disorder is now moot.  See 38 U.S.C.A. § 7105 (West 2002).  


ORDER

As the April 1993 rating decision was clearly and unmistakably erroneous in denying service connection for an abnormal EKG, the decision is reversed and service connection is granted.  

REMAND

Rating for Hashimoto's Thyroiditis

The Veteran testified at the October 2011 Board hearing that the service-connected Hashimoto's thyroiditis had increased in severity and warranted assignment of a 100 percent schedular evaluation.  The Veteran was last afforded a VA evaluation which addressed her Hashimoto's thyroiditis in July 2009.  

Rating for Left (Minor) Carpal Tunnel Syndrome

The report of a July 2009 peripheral nerve examination conducted for VA states that the service-connected bilateral cubital tunnel syndrome "has progressed to peripheral neuropathy of upper extremities bilaterally with numbness of all digits" and rendered the Veteran unable to use her arms without pain.  The July 2013 Rheumatology VHA opinion concludes that the "many and chronic musculoskeletal complaints, including chronic joint and musculoskeletal pain as well as chronic pain with neuropathic features during and following the Veteran's military service are most consistent with a diagnosis of fibromyalgia."  Given such clinical findings and the Board's grant of service connection for fibromyalgia in a separate decision, the evaluation of Veteran's significant left carpal tunnel syndrome is inextricably intertwined with the evaluation of the now service-connected systemic fibromyalgia given that evaluations for distinct disabilities resulting from the same injury may be combined so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  The evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; see also Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue 

cannot be rendered until a decision on the other issue has been rendered); see also 38 C.F.R. § 4.14 (2013).  Accordingly, the issues of the ratings for Hashimoto's thyroiditis and left carpal tunnel syndrome are REMANDED for the following action:
1.  Schedule the Veteran for a VA endocrinology examination to assist in determining the current nature and severity the service-connected Hashimoto's thyroiditis.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

All relevant medical records, including those in the claims folders, should be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided  

2.  Readjudicate the issues of ratings in excess of 10 percent for Hashimoto's thyroiditis and a rating in excess of 20 percent for left (minor) carpal tunnel syndrome.  If any benefit sought on appeal remains denied, the Veteran and representative should be furnished with a supplemental statement of the case, and should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


